Title: From Benjamin Franklin to William Strahan, 23 February 1763
From: Franklin, Benjamin
To: Strahan, William


Dear Straney,
Philada. Feb. 23. 1763
I have only time to write one Line by this Conveyance, just to congratulate you on the glorious Peace you have made, the most advantageous for the British Nation in my Opinion, of any your Annals have recorded. The Places you have left or restor’d to the French I look upon to be so much in our Power in Case of a future War, as to be so many Hostages or Pledges of their good Behaviour. Love to Mrs. Strahan and your Children. Billy joins in every affectionate Sentiment, with, Dear Friend, Yours affectionately
B Franklin
 Addressed: To / Mr William Strahan / Printer / New Street, Shoe Lane / London
